UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 28, 2011 KORE NUTRITION INCORPORATED (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-54057 (Commission File Number) N/A (IRS Employer Identification No.) 9701 Wilshire Blvd., Suite 1000, Beverly Hills, CA90212 (Address of principal executive offices and Zip Code) (Registrant’s telephone number, including area code) 2831 St. Rose Parkway, Suite 330, Henderson, Nevada,89052 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. Effective June 28, 2011, our corporate address was changed to 9701 Wilshire Blvd., Suite 1000, Beverly Hills, CA90212. Our phone number was also changed to 310.860.6167. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KORE NUTRITION INCORPORATED /s/ Jeffery Todd Jeffrey Todd Chief Executive Officer and Director Date: July 5, 2011 2
